On February 26, 1997, it was ordered that the suspension of sentence heretofore entered on January 9, 1980 and revoked on November 1, 1995 is again revoked. It is further ordered that the defendant be punished by confinement in the Montana State Prison for a term of ten (10) years for the offense of Sexual Intercourse Without Consent, a Felony, as specified in MCA 45-5-503, with none suspended. The defendant shall receive credit for jail time served on this revocation, which as of the date of this Judgment totals forty-two (42) days and credit as set forth in the Judgment dated November 1,1995 of three (3) years two hundred ten (210) days, for a total of three (3) years'two hundred fifty-two (252) days. The defendant shall not receive credit for any other elapsed probationary time due to his violations of his probation. The court recommends that the defendant not be colisidered eligible for parole until he has successfully completed the sexual offender treatment and the Addictive Diseases Study Program at the Montana State Prison. The sentence imposed above shall run consecutive to the sentence imposed in DC 96-65.
On August 21, 1997, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and proceeded Pro Se: The state was not represented.
Before hearing the application, the defendant Was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 21st day of August, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Richard Phillips and Alternate Member, Hon. Jeff Langton
The Sentence Review Board wishes to thank Kenneth Burland for representing himself in this matter.